THE COURT.
Motion to dismiss the appeal. The only ground of the motion stated in the notice is the general one, that “appellants have failed to perfect their appeal in said action within the time alloived by law.’’ The certificate of *562the clerk shows that appellants, within the proper time, served and filed a notice of appeal, and filed “an undertaking on appeal in due form of law.” The present motion is based on the fact that respondent excepted to the sureties on the undertaking, and that one of them failed to justify; but this, as has been frequently held by this court, is not a ground for dismissing an appeal. The certificate does not show any other ground for holding that appellants have “failed to perfect their appeal.”
The motion to dismiss the appeal is denied.